Title: To James Madison from Horton & Williams, 25 April 1808
From: Horton & Williams
To: Madison, James



Sir
Marblehead 25th. April 1808

We had the honor of receiving your letter of the 16 inst., acknowledging the receipt of our former letter of the 29th. Ulto., and agreeably to your request we herewith enclose our account against the Govt., for the detention of our Schooner Eleanor, the Extra Risk accruing from the same, and for Mr. Howe (the Messenger’s) passage, amounting to five hundred & Twenty Dollars "properly authenticated"; which we presume will be considered reasonable.  Oweing to the detention of the Schooner at Rochelle we were prevented from sending her on a fishing voyage early this Spring, which is considered the best part of the season, and the premium of insurance augmented considerably in consequence of her not arriving in due time.  We may therefore reasonably infer that the damage sustained thereby, is much more than we have charge in the enclosed account.
We have authorised Mr. John Davidson, Broker, of Washington, to settle this business with you in our behalf.  We have the Honor to remain Sir, with the greatest respect Your Most Huml. Serts.

Horton & Williams

